IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ROBERT JACKSON AND ALL SIMILARY : No. 70 WM 2015
SITUATED INDIVIDUALS,           :
                                :
               Petitioner       :
                                :
                                :
           v.                   :
                                :
                                :
ALLEGHENY COUNTY COMMON PLEAS :
COURT JUDGE JUDITH A. FRIEDMAN; :
PRESIDENT JUDGE JEFFREY A.      :
MANNING; (FORMER) ADMIN. JUDGE  :
EUGENE STRASSBURGER; KATE       :
BARKMAN, DIRECTOR (COURT        :
RECORDS DEPT); ANTHONY          :
BAGNATO, CLERK,                 :
                                :
               Respondents      :


                                         ORDER



PER CURIAM

       AND NOW, this 13th day of November, 2015, the Application for King’s Bench

Power or Extraordinary Jurisdiction is DENIED, and the Prothonotary is DIRECTED to

strike the names of the jurists from the caption.